CRAWLEY, Judge,
dissenting.
I conclude that the trial court correctly determined that Ruth has no interest in Mary Ellen’s estate. Mary Ellen’s will provided that her brother Robert, Ruth’s husband, would have a life estate in the farm (exclusive possession of the farm and the right to all income from the farm). To compensate her other siblings, Mary Ellen’s will stated that the remainder interest would be divided among her siblings, or their children, upon Robert’s death. It is illogical to include Robert among the siblings that survive Robert. Because Robert had only a life estate in the farm, Ruth, his wife and only heir, received no interest in the farm from Robert. See Murphy v. Leatherwood, 221 Ala. 61, 127 So. 843 (1930) (holding that the owner of a life estate can convey only an unused interest in the life estate).